IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JONATHAN AND ABBEY WEBER, H/W,           : No. 855 MAL 2017
                                         :
                   Petitioners           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
BOARD OF DIRECTORS OF THE                :
LAUREL OAKS ASSOCIATION AND MID          :
ATLANTIC MANAGEMENT,                     :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.